Exhibit 10.19

 

SECOND AMENDMENT (2012-2) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2011 (the “Plan”), the
Plan is hereby amended as follows:

 

1.                                      Section 16.39, Key Employee, is restated
in its entirety to read as follows:

 

Key Employee:  For Plan Years beginning after December 31, 2001, Key Employee
means any Employee or former Employee who at any time during the Plan Year
containing the Determination Date was (1) an officer of the Employer having an
annual compensation greater than $130,000 (as adjusted under section
416(i)(1) for Plan Years beginning after December 31, 2002); (2) a five percent
owner of the Employer; or (3) a one percent owner of the Employer who has annual
compensation of more than $150,000.  Annual compensation means compensation as
defined in section 415(c)(3) of the Code.  For purposes of determining five
percent and one-percent owners, the rules of subsections (b), (c) and (m) of
section 414 of the Code do not apply.  For purposes of this Section,
Beneficiaries of any Employee or former Employee acquire the character of said
employee who performed service for the Employer, and the benefits inherited
under the Plan by a Beneficiary will retain the character of the benefits of the
Employee who performed the services for the Employer.  The determination of who
is a Key Employee will in all cases be made in accordance with section
416(i)(1) of the Code and the regulations thereunder.

 

 

 

AMPHENOL CORPORATION

 

 

 

 

DATED:

August 14, 2012

 

BY:

/s/ Jerome F. Monteith

 

 

Jerome F. Monteith

 

 

Its:

Vice President, Human Resources

 

--------------------------------------------------------------------------------


 

AMPHENOL CORPORATION

 

SECRETARY’S CERTIFICATE

 

I, Edward C. Wetmore, hereby certify that I am the Secretary of Amphenol
Corporation, a Delaware Corporation (the “Company”), and that attached hereto as
“Exhibit A” is a true and complete copy of resolution adopted by the Board of
Directors of the Company as of August 13, 2012 and that said resolution remain
in full force and effect and have not been amended, revoked, or changed as of
the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate and set the
seal of the Company as this 14th day of August, 2012.

 

 

/s/ Edward C. Wetmore

 

Edward C. Wetmore

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMPHENOL CORPORATION

 

Action by Resolution of the Board of Directors

 

The Board of Directors (the “Board”) of Amphenol Corporation, a Delaware
corporation (the “Company”) hereby consents to the adoption of the following
resolution:

 

WHEREAS, the Company currently maintains a pension plan, namely the Pension Plan
for Employees of Amphenol Corporation (the “Pension Plan”); and

 

WHEREAS, senior management of the Company and the legal advisors and actuaries
for the Pension Plan have recommended that the Pension Plan be amended to
clarify the definition of key employee for purposes of obtaining the Pension
Plan’s IRS determination letter.

 

NOW, THEREFORE, BE IT

 

RESOLVED, that the Board hereby approves the amendment of the Pension Plan
substantial in the form attached hereto as Attachment A; and be it further

 

RESOLVED, that R. Adam Norwitt, Diana G. Reardon, Edward C. Wetmore and Jerome
F. Monteith and the appropriate employees of the Company be, and each of them
hereby is, authorized, empowered and directed to take such action and to make,
execute, deliver and file or cause to be made, executed, delivered or filed,
such agreements, documents and notices, in the name and behalf of the Company
and its subsidiaries, as they or any of them or as the legal and pension
advisors of the Company may deem to be proper, necessary, desirable or
appropriate to effectuate the amendment and the purposes and intent of the
foregoing resolution, to comply with the requirements of the Pension Plan and
other matters approved by the foregoing resolution, or to carry out any of the
transactions authorized by the foregoing resolution, the authority for the
taking of such action and the making, execution, delivery or filing of such
agreement, documents or notices to be conclusively evidenced thereby.

 

RESOLVED, that any and all actions heretofore taken by any officer or employee
of the Company in connection with the foregoing resolutions or any matter
contemplated by such resolutions be, and they hereby are ratified, confirmed and
approved in all respects.

--------------------------------------------------------------------------------